This cause was tried in the district court of Grady county before a judge pro tempore, who, after overruling plaintiff's motion for a new trial granted him 60 days in which to make and serve case-made. The case-made was not prepared and served within that time, but before the expiration of that time plaintiff in error secured from the judge pro tempore an order extending the time within which to make and serve his case, 60 days from the time theretofore granted. The case-made was served within the time designated within the second order. The defendant in error now moves to dismiss the appeal for the reason that the judge pro tempore had no power after he had ceased to sit in the case to make this second order, and, the case-made having been served out of time, the same is void. The contention of defendant in error is correct. Such has become the established rule of procedure in this jurisdiction. Hornerv. Goltry   Sons, 23 Okla. 905, 101 P. 1111; Cantwell v.Patterson, 40 Okla. 497, 139 P. 517.
The proceeding in error is accordingly dismissed. *Page 819